



COURT OF APPEAL FOR ONTARIO

CITATION: Hawley v. Granger, 2018 ONCA 834

DATE: 20181018

DOCKET: C65326

Hoy A.C.J.O., Sharpe and Fairburn JJ.A.

BETWEEN

Russell Hawley

Plaintiff (Appellant)

and

Thomas Granger and Gunn & Associates o/b
    Douglas George Gunn Professional Corporation

Defendants (Respondents)

Russell Hawley, acting in person

David B. Williams and M. Mana Khami, for the respondent

Heard and released orally: October 15, 2018

On appeal from the
    judgment of Justice Russell

M.
    Raikes of the Superior Court of Justice, dated October 4, 2017, with reasons
    reported at 2017 ONSC 5927.

REASONS FOR DECISION

[1]

The appellant appeals from the summary judgment dismissing his claim
    against the respondents, his former lawyer and law firm, on the basis that it
    was statue barred by s. 4 of the
Limitations Act,
2002
,

S.O.
    2002 c.24, schedule B.

[2]

The appellant issued his statement of claim on March 2, 2016. The motion
    judge found that the appellant was aware as early as October 2013, and
    certainly no later than February 3, 2014, of the material facts giving rise to
    his claim against the respondents and that a proceeding against the respondents
    was an appropriate remedy. Indeed, the motion judge found that the appellants
    own correspondence demonstrated his discovery of his claim.

[3]

On appeal, the appellant argues that he did not discover his claim until
    March 27, 2014, at the earliest. He feels that the motion judge did not read
    all of the documents. He also argues that the evidence before the motion judge
    was insufficient because his former lawyers affidavit stated that where the
    information therein was not from his direct knowledge, but based on information
    provided to him by others, he verily believed it to be true. He further argues
    that the summary judgment motion was defective because the respondents did not
    file separate affidavits and documents.

[4]

We reject these arguments.

[5]

The response of the Law Society, which the appellant adverted to in oral
    argument, added no material facts relative to his claim. The motion judges
    finding as to when the appellant discovered his claim is amply supported by the
    record and there is no basis to interfere with it. Indeed, we agree with the
    motion judge that the appellant had full knowledge of the material facts giving
    rise to his claim no later than February 3, 2014. Further, the respondents were
    not required to file separate affidavits and documents.

[6]

This appeal is accordingly dismissed. The respondents are entitled to
    costs of the appeal in the all-inclusive amount of $5,000.

Alexandra Hoy A.C.J.O.

Robert J. Sharpe J.A.

Fairburn J.A.


